Title: From Thomas Jefferson to Mordecai Miller, 9 November 1805
From: Jefferson, Thomas
To: Miller, Mordecai


                  
                     Messrs. Hughes & Miller 
                     
                     Washington Nov. 9. 05.
                  
                  A letter from mr Warren Ashley of Norfolk informs me that a case sent from London to his care for me, had been forwarded to you. no invoice or other notice of it has come to me, but I presume it contains a camera obscura, as I expected one from London. should this consignment by mr Ashley have subjected you to any demand for import, shipping charges or others, they shall be remitted you immediately on notice of their amount. Accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               